United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.C., Appellant
and
DEPARTMENT OF THE ARMY,
Huntington, WV, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1955
Issued: January 25, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 17, 2007 appellant filed a timely appeal from the Office of Workers’ Compensation
Programs’ nonmerit decision dated June 18, 2007 denying reconsideration. Because more than
one year has elapsed between the most recent merit decision of record, the Board’s July 17, 2006
decision, and the filing of this appeal on July 17, 2007, the Board lacks jurisdiction to review the
merits of appellant’s claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly denied appellant’s request for a review of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
This case is on appeal to the Board for the fifth time. The Office accepted that appellant,
then 29 years old, sustained a lumbosacral strain resulting from a February 23, 1967 work injury.
Appellant underwent a laminectomy in 1960 and had a spinal fusion in 1967. It also accepted a
low back strain superimposed on preexisting degenerative disc disease when appellant was

kicked in the back by a coworker on February 10, 1988. In a July 29, 1998 decision, the Board
affirmed the Office’s termination of compensation benefits effective November 12, 1994. It
found that the April 5, 1994 report of Dr. Carl Roncaglione, a Board-certified orthopedic surgeon
and an impartial medical examiner, established that appellant did not have residuals of his
accepted injury.1 On September 20, 2001 appellant claimed a recurrence of disability beginning
February 10, 1988 that he attributed to his February 10, 1988 work injury and the failure of his
1967 back surgery. In an April 18, 2005 order, the Board set aside the Office’s September 4,
2003 nonmerit decision denying appellant’s reconsideration request and remanded the case so
that the case files could be doubled.2 In a July 17, 2006 decision, the Board affirmed the
Office’s October 12, 2005 decision which denied modification of a December 31, 2002 decision
finding that appellant did not establish a recurrence of disability.3 In a May 1, 2007 decision, the
Board affirmed an October 26, 2006 Office decision that denied appellant’s request for a review
of the merits of his claim.4 The facts and the circumstances of the case as set out in the Board’s
prior decisions are incorporated herein by reference.
In a June 1, 2007 letter, appellant requested reconsideration. He submitted a magnetic
resonance imaging (MRI) scan dated January 22, 2003. It noted degenerative disc disease most
prominent at L4-L5 and neuroforaminal stenosis bilaterally at L5-S1. Appellant also submitted
copies of a September 13, 2000 medical report from Dr. Wesley Johnson, a Board-certified
orthopedic surgeon, and a July 23, 2001 medical report from Dr. Robert W. Lowe, a Boardcertified orthopedic surgeon, both previously of record.
By decision dated June 18, 2007, the Office denied appellant’s request for
reconsideration finding that the evidence submitted neither raised legal questions nor included
new and relevant evidence sufficient to warrant a review of the prior decision.5
LEGAL PRECEDENT
Under section 8128(a) of the Federal Employees’ Compensation Act,6 the Office has the
discretion to reopen a case for review on the merits. The Office must exercise this discretion in
accordance with the guidelines set forth in section 10.606(b)(2) of the implementing federal
regulations, which provides that a claimant may obtain review of the merits of the claim by
either: (1) showing that the Office erroneously applied or interpreted a specific point of law;
(2) advancing a relevant legal argument not previously considered by the Office; or

1

Docket No. 96-1682 (issued July 29, 1998); petition for recon. denied, (issued November 16, 1998).

2

Docket No. 04-764 (issued April 18, 2005).

3

Docket No. 06-195 (issued July 17, 2006).

4

Docket No. 07-296 (issued May 1, 2007).

5

Appellant filed an appeal to the Board and requested an oral argument which was scheduled for
February 14, 2008. In a December 8, 2007 letter, appellant advised the Board that he no longer desired oral
argument. Accordingly, the Board will proceed with a decision on the record.
6

5 U.S.C. § 8128(a).

2

(3) constituting relevant and pertinent new evidence not previously considered by the Office.7
Section 10.608(b) provides that, when an application for reconsideration does not meet at least
one of the three requirements enumerated under section 10.606(b)(2), the Office will deny the
application for reconsideration without reopening the case for a review on the merits.8
ANALYSIS
Appellant’s June 1, 2007 request for reconsideration neither alleged, nor demonstrated
that the Office erroneously applied or interpreted a specific point of law. He did not advance a
relevant legal argument not previously considered by the Office. Consequently, appellant is not
entitled to a review of the merits of his claim based on the first and second above-noted
requirements under section 10.606(b)(2).9
With respect to the third requirement, constituting relevant and pertinent new evidence
not previously considered by the Office, appellant submitted no relevant evidence. The
January 22, 2003 MRI scan, while new, is not relevant to the issue in this case. The underlying
issue in this case is whether the medical evidence establishes whether appellant sustained a
recurrence of disability on February 10, 1988 causally related to his employment injuries. The
MRI scan is not relevant because it does not address causal relationship between appellant’s
employment and any diagnosed medical conditions. The diagnostic study, without addressing
causal relationship, is not relevant to the issue in this case. The Board has held that the
submission of evidence which does not address the particular issue involved does not comprise a
basis for reopening a case.10 Appellant also submitted copies of medical evidence from
Dr. Johnson and Dr. Lowe, which were previously of record and considered by the Office.
Evidence or argument which is duplicative or cumulative in nature is insufficient to warrant
reopening a claim for merit review.11 The duplicative nature of this evidence does not require
reopening the record for further merit review. Consequently, appellant is not entitled to a review
of the merits of his claim based on the third above-noted requirement under section
10.606(b)(2).12
Appellant neither showed that the Office erroneously applied or interpreted a point of
law; advanced a point of law or fact not previously considered by the Office; nor did he
constitute relevant and pertinent evidence not previously considered by the Office.13

7

20 C.F.R. § 10.606(b)(2).

8

20 C.F.R. § 10.608(b).

9

20 C.F.R. § 10.608(b)(2)(i) and (ii).

10

Joseph A. Brown, Jr., 55 ECAB 542 (2004).

11

Denis M. Dupor, 51 ECAB 482 (2000).

12

20 C.F.R. § 10.606(b)(2)(iii).

13

20 C.F.R. § 10.606(b).

3

Accordingly, the Board finds that the Office properly determined that appellant was not entitled
to a merit review.14
CONCLUSION
The Board finds that the Office properly refused to reopen appellant’s case for further
review of the merits of his claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the June 18, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 25, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

14

See James E. Norris, 52 ECAB 93 (2000).

4

